Citation Nr: 1311572	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  10-28 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

M. Purdum, Counsel






INTRODUCTION

The Veteran served on active duty from October 2004 to October 2008. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for bilateral hearing loss and assigned the same an initial noncompensable disability rating, effective October 12, 2008. 

In June 2011, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.


FINDING OF FACT

VA audiometric test results reveal that the Veteran has level I hearing loss, bilaterally.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.385, 4.1, 4.7, 4.10, 4.85, 4.86 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION


Duties to Notify and Assist the Appellant

The Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As to VA's duty to assist, the Veteran was afforded VA examinations in April 2009 and July 2011.  The examiners reviewed the medical records in the claims folder; considered the Veteran's medical history, including his lay reports of his symptomatology; and described his disability in sufficient detail.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Veteran has not indicated that he was seen regarding his disability by any provider or at any time other than the treatment reflected in the current records on file.  Therefore, all identified and authorized post-service treatment records available and relevant to the issue on appeal have been requested or obtained.  Based upon the above, the Board finds that VA has satisfied its duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Additionally, the Board finds there has been substantial compliance with its remand directives.  The U.S. Court of Appeals for Veterans Claims (Court) has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AMC afforded the Veteran an additional VA examination and issued a Supplemental Statement of the Case in July 2011.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2012).




Increased Disability Rating

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).

The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85. Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second). 

The Rating Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I, for essentially normal acuity for VA compensation purposes, to Level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85.  Further, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.

In certain situations, the rating criteria provide for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz), or if the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86.  The Rating Schedule also directs that Table VIa be used to evaluate hearing impairment when an audiological examiner certifies that use of the speech discrimination test is inappropriate because of language difficulties, inconsistent speech discrimination scores, or other related factors.  38 C.F.R. § 4.85(c). 

The Veteran contends he is entitled to an initial compensable evaluation for his bilateral hearing loss.  At the time of his May 2009 Notice of Disagreement, the Veteran asserted that the results of his April 2009 VA examination were distorted because the examiner advised him to "guess" at his responses.  In a May 2010 statement, the Veteran asserted that he attended the Kalamazoo Valley Community College (KVCC) Police Academy and was required to purchase a hearing aid in order to participate.  

The Veteran was afforded a VA examination in April 2009, where he reported that he did not use hearing aids, but his hearing in his right ear was worse than in his left ear.  He also reported that he had the most trouble understanding people in situations where there was competing noise.  He denied any effect upon his occupational functioning and daily activities.  Martinak, 21 Vet. App. 447, at 455.  Objective findings revealed that the Veteran's pure tone thresholds, in decibels, for the right ear were -5, 0, 10, 60, 60, and for the left ear were -5, 5, 5, 25, 40, both measured at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.   The average pure tone threshold in the right ear was 32.5 decibels and 18.75 decibels in the left ear.  Speech recognition ability was 96 percent in the right ear and 98 percent in the left ear.  The examiner did not report that use of the speech discrimination test is inappropriate because of language difficulties, inconsistent speech discrimination scores, or other related factors.  38 C.F.R. § 4.85(c). 

As the Veteran demonstrated an auditory threshold in any of the specified frequencies of 40 decibels or greater, bilaterally, his hearing loss meets the VA requirements for consideration as a disability.  38 C.F.R. § 3.385.  The April 2009 VA examination demonstrates that under the Rating Schedule, the Veteran's hearing impairment was manifested by level I hearing acuity in the right ear and level I hearing acuity in the left ear.  38 C.F.R. § 4.85, Table VI, DC 6100.  Using Table VII, the result is a noncompensable evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, DC 6100.  The Veteran's bilateral hearing loss shown by this examination does not qualify for consideration of exceptional patterns of hearing impairment, as he has not demonstrated a puretone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz in either ear, or a puretone threshold of 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86. 

As discussed in the prior Board remand, the Veteran also submitted results from October and November 2009 private audiograms; however the results are not adequate for VA rating purposes.  Specifically, the October 2009 private audiogram included a notation indicating that "NU6" speech materials were used.  While the November 2009 private audiogram did not include such a notation, the results of speech discrimination testing were rendered in the same fashion as those results previously recorded with the notation "NU6."  The Board thus finds that as 38 C.F.R. § 4.85 requires a controlled speech discrimination test (Maryland CNC) and neither the October nor the November 2009 private audiograms contain the results of Maryland CNC speech discrimination testing, such cannot be used to evaluate the Veteran's bilateral hearing loss.  38 C.F.R. § 4.85.  

The Veteran was afforded an additional VA examination in July 2011, where he reported that his hearing loss interferes with hearing others in ambient noise.  He reported that there were significant effects on his occupation, as he was fitted for a right-ear hearing aid to qualify for the Police Academy and sheriff's deputy positions. Martinak, 21 Vet. App. 447, at 455.  Objective findings revealed that the Veteran's pure tone thresholds, in decibels, for the right ear were 15, 15, 35, 65, 65, and for the left ear were 15, 10, 20, 35, 45, both measured at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  The average pure tone threshold in the right ear was 45 decibels and 27.5 decibels in the left ear.  Speech recognition ability was 94 percent, bilaterally.  The examiner did not report that use of the speech discrimination test is inappropriate because of language difficulties, inconsistent speech discrimination scores, or other related factors.  38 C.F.R. § 4.85(c).   

The examiner reported that the Veteran functions with a mild impairment, with excellent word recognition scores, bilaterally; and that although he was required to obtain amplification for the right ear to qualify for employment as a sheriff's deputy, his present hearing loss is of a mild handicap and would not hinder the Veteran's chances of employment.  The examiner reported that the Veteran could perform his duties as a police officer without harm to himself or others with the present hearing loss without hearing aids only under optimum conditions, such as a quiet setting or at close range; and that he would have some difficulty communicating from a distance or in difficult background noise settings even with hearing aid use.  The examiner reported that the Veteran could secure substantially gainful employment, without great communication difficulties, provided the jobs did not require hearing at a distance, telephone conversations for the right ear, or commuinicaiton in extreme background noise conditions.   

The July 2011 VA examination demonstrates that under the Rating Schedule, the Veteran's hearing impairment was manifested by level I hearing acuity in the right ear and level I hearing acuity in the left ear.  38 C.F.R. § 4.85, Table VI, DC 6100. Using Table VII, the result is a noncompensable evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, DC 6100.  The Veteran's bilateral hearing loss shown by this examination does not qualify for consideration of exceptional patterns of hearing impairment, as he has not demonstrated a puretone threshold of 55 decibels ore more at 1000, 2000, 3000, and 4000 Hertz in either ear, or a puretone threshold of 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86. 

The Board is sympathetic to the Veteran's assertion that his hearing loss disability has worsened during the appellate period and warrants an increased disability rating.  Indeed, his VA examinations indicate that his bilateral hearing acuity decreased from April 2009 to July 2011.  It is clear that the Veteran now wears a hearing aid in the right ear, and was required to do so to meet the requirements of the KVCC Police Academy.  However, there is no evidence of record demonstrating that the Veteran has shown hearing acuity that allows the Board to consider diagnostic criteria beyond such discussed above.  In this regard, the Board notes that the assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may only consider the specific factors as are enumerated in the applicable rating criteria). 

In sum, the Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart, 21 Vet. App. 505.  However, the Board finds that the evidence of record demonstrates that during the entire appellate period, the Veteran's bilateral hearing loss warrants a noncompensable rating.  As the preponderance of the evidence is against the Veteran's claim of entitlement to an initial compensable disability rating for service-connected bilateral hearing loss, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Further, in exceptional cases an extraschedular rating may be provided.  38 C.F.R.     § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's disability, productive only of bilateral decreased hearing acuity; a manifestation that is specifically contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's bilateral hearing loss, the threshold element of the three-part test under Thun has not been met, and consideration of the second or third part is not required.  Thus, referral for consideration of an extraschedular rating is not warranted.  

Lastly, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

In this case, the Board finds that a claim for a TDIU is not raised by the record as the evidence of record fails to show that the Veteran is unemployable.  The Veteran has not asserted during the current appellate period that his bilateral hearing loss renders it impossible to follow a substantially gainful occupation.  Indeed, it is clear that the Veteran required the use of a right-ear hearing aid to meet the requirements of the FVCC Police Academy, and that he has difficulty hearing in ambient and competing noise.  It is clear that the examiner, in July 2011, reported that the Veteran was able to perform his duties as a police officer without harm to himself or others only under optimum conditions.  However, the examiner also opined that the Veteran's hearing loss was a mild handicap and would not hinder his chances of employment.  The Board also considered the examiner's conclusion that while the Veteran would have some difficulty communication from a distance or in difficult background noise, he could secure substantially gainful employment, without great communication difficulties, provided the jobs did not require hearing at a distance, telephone conversations with the right ear, or communication in extreme background noise.  

In a September 2011 Informal Hearing Presentation, the Veteran's representative asserted that the Veteran has a significant hearing loss requiring a hearing aid, both of which could potentially negatively impact his current employment in the law enforcement field in which he is trained, or in other future employment.  However, it is significant that there is no evidence that the Veteran's current bilateral hearing loss has negatively impacted his current employment in the law enforcement field.  To be clear, there is no evidence that the Veteran is not employed, and no party has asserted that the Veteran's bilateral hearing loss renders him unemployable.  Therefore, the Board finds that further consideration of a TDIU is not warranted. 



ORDER

An initial compensable disability rating for service-connected bilateral hearing loss is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


